DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 6/2/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2009/0175626 to Yang in view of USPUB 2020/0166705 to Pelletier, and further in view of USPUB 2014/0049810 to McComb et al.
 	Re claims 1-12 and 16-21, Yang shows a network device comprising: a chassis (fig. 6A-6C); one or more lasers 200 configured to produce an optical signal; at least one integrated optical components unit 210 configured to receive the optical signal from the one or more lasers; at least one semiconductor optical amplifier 220 configured to receive the optical signal from the at least one optical components unit; and
an optical fiber (see column 4, claim 7) coupled to an output of the at least one semiconductor optical amplifier, wherein the one or more lasers 200 are operable at a low power level corresponding to a first reliability above a target threshold, and wherein the at least one semiconductor optical amplifier increases a power level of the optical signal on its way to the optical fiber.  Yang discloses every aspect of claimed invention except for the silicon optical components, at least one quantum dot SOA, and one of more lasers are operable below 10 mW per channel.  Pelletier shows a general teaching of utilizing the silicon optical components (see ¶0002) for the purpose of providing a very compact optical system. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Yang’s device to include the silicon optical components as shown in Pelletier for the purpose of providing a very compact optical system.  McComb shows one or more lasers (MO 110: ¶0030) configured to produce an optical signal; at least optical components (OC 120) unit configured to receive the optical signal from the one or more lasers;
at least one quantum dot semiconductor optical amplifier (SOA 130: ¶0033) configured to receive the optical signal from the at least one optical components unit; and an optical fiber coupled to an output of the at least one semiconductor optical amplifier, wherein the one or more lasers are operable below 10mW per channel.  See ¶0065 and fig. 5A.  It would further have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the at least one quantum dot SOA, and one of more lasers are operable below 10 mW per channel as shown in McComb for the purpose of providing a desired duration and amplitude profile of the optical pulse over time (see abstract).
 	Claim 2. The network device of claim 1 wherein the optical signal from the one or more lasers is around 1.3um. See ¶0022 in Pelletier.
 	Claim 3. The network device of claim 1 wherein the one or more lasers are configured to produce optical signals with a first power level corresponding to a mean time to failure above a first value, and wherein the at least one semiconductor optical amplifier is configured to produce the optical signal with a second power level configured to drive the optical fiber. Note that the claimed method of using/producing the device is not germane to the issue of patentability of the device itself. Therefore this limitation has not given any patentable weight.
 	Re claim 4, Yang does not show the claimed range. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Re claims 5 and 10, Yang shows the at least one semiconductor optical amplifier is pluggable into one or more of the plurality of sockets. See fig. 6A-6C and ¶0038.
 	Re claims 6 and 20, Yang shows one or more integrated circuits configured to switch data (see ¶0042), wherein a plurality of the semiconductor optical amplifiers are pluggable into the plurality of sockets, and wherein the one or more integrated circuits, the one or more lasers, and the at least one optical components unit are co-packaged in a single module. See abstract: the transceiver amplifier is in a self-contained package which is pluggable into existing equipment. This makes the device co-packaged in a single module.
 	Claim 7. The network device of claim 5 further comprising a plurality of optical connectors configured in at least a portion of the plurality of sockets, each optical connector optically coupling at least one optical components unit to at least one semiconductor optical amplifier. Fig. 6A-6C shows the plurality of sockets.
 	Re claims 8-9, Yang does not show the one or more lasers are configured on at least one second pluggable module. Fig. 6A-6C shows the plurality of sockets and fig. 5 shows the laser 200 is in the amplifier 190. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the lasers are configured on at least one second pluggable module as needed since it has been held that rearranging parts of an invention involves only routine skill in the art. Inre Japikse, 86 USPQ 70
 	Re claim 11, Yang does not show the one or more lasers, the at least one optical components unit, and the at least one semiconductor optical amplifier are configured on a common substrate. Fig. 5 and 6A-6C show that all the claimed components could be on a common substrate as needed for the purpose of easier and compact manufacturing process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the claimed arrangement since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
 	Claim 12. The network device of claim 5 further comprising a pluggable optical connector configured to receive an optical signal and couple the optical signal to the at least one optical components unit. See fig. 6A-6C.
 	Re claim 16, Yang does not show QAM. It would have been obvious to one of ordinary skill im the art at the time the invention was made to have QAM for the purpose of efficient usage of bandwidth as needed.
 	Re claims 17 and 19, Yang further shows in 70039 different connectors can be used and fig. 5 shows different optical connectors (possibly waveguides) are used for connecting different optical elements.
 	Re claim 18, Yang further shows in fig. 4-5 that circulators (optical components unit), WDM, and amplifier are all separate components.
 	Re claim 21, the claimed method steps are inherently shown by the device claim, and the claimed detail structural limitations are greatly discussed above.
 	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view Pelletier and McComb et al, and further in view of USPUB 2017/0299808 to Zhou et al.
 	Yang, Pelletier, and McComb disclose every aspect of claimed invention except for the polymer waveguide. Zhou shows polymer waveguide for the purpose of providing a high molecular material with good light transmission on a near-infrared communications (see ¶0043). It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include polymer waveguide for the purpose of providing a high molecular material with good light transmission on a near-infrared communications. Itis clear this would improve the device.
  	Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view Pelletier and McComb et al, and further in view of USPUB 2016/0306117 to Middlebrook et al.
 	Yang, Pelletier, and McComb disclose every aspect of claimed invention except for the polymer tapered waveguide. Middlebrook shows polymer tapered waveguide for the purpose of providing mode size matching. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include polymer tapered waveguide for the purpose of providing a mode size matching. It is clear this would improve the device.
 	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view Pelletier and McComb et al, and further in view of USPUB 2020/0194964to An.
 	Yang, Pelletier, and McComb disclose every aspect of claimed invention except for the pulse-amplitude modulated optical signal. An shows in (¶0004 that pulse amplitude modulation technology is used for increasing the bit rate. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the pulse amplitude modulation technology for the purpose of increasing the bit rate. Itis clear this would improve the device.

	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883